Per, Curiam,
It appears that the fund in court is the proceeds of certain land condemned by the Schuylkill River Railroad Company in a proceeding against Amanda G. Harris. The appellant alleges that he has recovered a judgment against Henry G. Harris, a son of Amanda G. Harris ; and that the said H. G. Harris is beneficially interested in the money paid into court for the reason that he was the real owner of the land taken by the railroad company. We do not understand how the title of Henry G. Harris to the real estate in controversy can be settled in this proceeding. It has been condemned as the property of Amanda G. Harris, and if she was not the owner the railroad company get no title. The latter cannot condemn the property of Henry G. Harris upon a proceeding against his mother. If the title was in him at the time of the condemnation it is in him still for anything that appears, and the appellant can proceed against it upon his judgment. As the case appears to us he has no standing to intervene in this proceeding, and the order of the court below, discharging his rule to show cause, is
Affirmed.